UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2014(Unaudited) Deutsche CROCI® International Fund (formerly Deutsche International Fund) Shares Value ($) Common Stocks 97.3% Australia 4.9% BHP Billiton Ltd. Origin Energy Ltd. Woodside Petroleum Ltd. (Cost $51,400,803) Austria 1.8% OMV AG(Cost $21,966,810) Denmark 1.8% A P Moller-Maersk AS "B"(Cost $17,185,364) Finland 2.1% Fortum Oyj(Cost $16,681,105) France 7.8% Cie Generale des Etablissements Michelin GDF Suez Sanofi Total SA (Cost $72,908,383) Germany 10.6% Continental AG E.ON SE Hochtief AG K+S AG (Registered) Merck KGaA (Cost $96,534,446) Hong Kong 2.0% CLP Holdings Ltd.(Cost $15,894,329) Japan 20.2% Asahi Kasei Corp. Bridgestone Corp. Daiichi Sankyo Co., Ltd. Denso Corp. Kyocera Corp. Nitto Denko Corp. Otsuka Holdings Co., Ltd. Sekisui House Ltd. Sumitomo Metal Mining Co., Ltd. Toyota Industries Corp. (Cost $164,134,446) Luxembourg 1.7% Tenaris SA(Cost $18,045,054) Netherlands 6.3% Koninklijke (Royal) KPN NV Koninklijke Ahold NV Koninklijke DSM NV (Cost $57,574,790) Norway 1.6% Statoil ASA (a) (Cost $18,928,519) Singapore 3.9% Keppel Corp., Ltd. Singapore Airlines Ltd. (Cost $36,298,868) Sweden 2.1% Telefonaktiebolaget LM Ericsson "B"(Cost $18,587,494) Switzerland 7.5% Novartis AG (Registered) Swatch Group AG (Bearer) Syngenta AG (Registered) Transocean Ltd. (a) (b) (Cost $74,006,652) United Kingdom 23.0% Anglo American PLC Antofagasta PLC AstraZeneca PLC Burberry Group PLC Centrica PLC easyJet PLC GlaxoSmithKline PLC Petrofac Ltd. Rexam PLC Rio Tinto PLC Rolls-Royce Holdings PLC* Smiths Group PLC (Cost $229,118,350) Total Common Stocks (Cost $909,056,654) Preferred Stock 0.0% United Kingdom Rolls-Royce Holdings PLC "C"*(Cost $135,454) Securities Lending Collateral 1.6% Daily Assets Fund Institutional, 0.09% (c) (d) (Cost $14,076,575) Cash Equivalents 5.3% Central Cash Management Fund, 0.06% (c) (Cost $46,845,619) % of Net Assets Value ($) Total Investment Portfolio (Cost $970,114,302) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $971,253,062.At November 30, 2014, net unrealized depreciation for all securities based on tax cost was $58,984,778.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $27,701,100 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $86,685,878. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at November 30, 2014 amounted to $12,446,527, which is 1.4% of net assets. (b) Listed on the New York Stock Exchange. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. At November 30, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty AUD USD 12/30/2014 Merrill Lynch & Co., Inc. AUD USD 12/31/2014 Societe Generale DKK USD 12/30/2014 Societe Generale EUR USD 12/31/2014 Societe Generale GBP USD 12/30/2014 Merrill Lynch & Co., Inc. GBP USD 12/31/2014 Societe Generale HKD USD 12/31/2014 Societe Generale JPY USD 12/30/2014 Societe Generale JPY USD 12/30/2014 Merrill Lynch & Co., Inc. NOK USD 12/30/2014 Merrill Lynch & Co., Inc. SEK USD 12/30/2014 Societe Generale SEK USD 12/30/2014 Merrill Lynch & Co., Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty CHF USD 12/30/2014 ) Merrill Lynch & Co., Inc. CHF USD 12/31/2014 ) Societe Generale DKK USD 12/30/2014 ) Merrill Lynch & Co., Inc. EUR USD 12/30/2014 ) Merrill Lynch & Co., Inc. HKD USD 12/30/2014 ) Merrill Lynch & Co., Inc. SGD USD 12/30/2014 ) Merrill Lynch & Co., Inc. SGD USD 12/31/2014 ) Societe Generale Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound HKD Hong Kong Dollar JPY Japanese Yen NOK Norwegian Krone SEK Swedish Krona SGD Singapore Dollar USD United States Dollar At November 30, 2014 the Deutsche International Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Preferred Stock Materials 22.5 % Consumer Discretionary 17.0 % Industrials 14.1 % Health Care 13.9 % Energy 13.4 % Utilities 10.3 % Information Technology 4.4 % Consumer Staples 2.2 % Telecommunication Services 2.2 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
